DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This Notice of Allowance is in response to the amendment filed on February 17th, 2021 for application no. 16/080,774 filed on August 29th, 2018. Claims 14-18 and 24-26 are pending. In the present amendment, claims 14 and 24 are amended, and claims 1-13, 19-23 and 27-29 are canceled.

Claim Interpretation
	Regarding Claim 14, the recitation of “the rotation direction” (line 21) is interpreted as the “rotation axis direction” recited in claim 14 (line 3). Applicant can file a 312 amendment to change “rotation direction” to - - rotation axis direction - - to correct the minor informality at line 21.

	Regarding Claim 24, the recitation of “the rotation direction” (line 21) is interpreted as the “rotation axis direction” recited in claim 24 (line 3). Applicant can file a 312 amendment to change “rotation direction” to - - rotation axis direction - - to correct the minor informality at line 21.

Response to Arguments
The Applicant's arguments filed February 17th, 2021 are in response to the Office Action mailed November 17th, 2020 and the interview conducted on February 9th, 2021. The Applicant's arguments have been fully considered.
Claims 14 and 24, Applicant has recited features that distinguish from those taught by the prior art of record. See allowable subject matter set forth below.

Allowable Subject Matter
Claims 14-18 and 24-26 are allowed.
The following is an Examiner’s statement of reasons for allowance:
Regarding Claim 14, none of the prior art discloses or renders obvious a member joining structure having the combination of features recited in claim 14, and particularly “a first support that is disposed in a first position at a back surface of the ring gear that radially overlaps one outermost end in the rotation axis direction of the helical tooth and that connects the differential case and the ring gear”, “a second support that is disposed in a second position at the back surface of the ring gear at another end in the rotation axis direction of the helical tooth that is opposite the one outermost end and that connects the differential case and the ring gear”, “the first support and the second support are spaced apart from each other with a cavity therebetween, the cavity is delimited by the first support, the second support, the ring gear and the differential case, and an entire space of the cavity is an empty space”, “the first support directly supports the back surface of the ring gear at the one outermost end in the rotation axis direction of the helical tooth, and the second support directly supports the back surface of the ring gear at the another end opposite the one outermost end in the rotation direction of the helical tooth” and “the first support is formed integrally with the ring gear, and the second support is formed integrally with the differential case; and a first end of the first support on a differential case side and a portion of the differential case facing the first end are joined to each other, and a second end of the second support on a ring gear side and a portion of the ring gear facing the second end are joined to each other”.
The closest prior art of Klein-Hitpass (US 2016/0229009) discloses a ring gear (Fig. 11, 36) comprising first (35) and second (34) supports, but fails to disclose “the first support is formed integrally with the ring gear, and the second support is formed integrally with the differential case; and a first end of the first support on a differential case side and a portion of the differential case facing the first end are joined to each other, and a second end of the second support on a ring gear side and a portion of the ring gear facing the second end are joined to each other”, and there is no motivation to make the first (35) and second (34) supports integrally formed with the ring gear (36) and the differential case (33) absent impermissible hindsight.
Regarding Claim 24, none of the prior art discloses or renders obvious a member joining structure having the combination of features recited in claim 24, and particularly “a first support that is disposed in a first position at a back surface of the ring gear that radially overlaps one outermost end in the rotation axis direction of the helical tooth and that connects the differential case and the ring gear”, “a second support that is disposed in a second position at the back surface of the ring gear at another end in the rotation axis direction of the helical tooth that is opposite the one outermost end and that connects the differential case and the ring gear”, “the first support and the second support are spaced apart from each other with a cavity therebetween, the cavity is delimited by the first support, the second support, the ring gear and the differential case, and an entire space of the cavity is an empty space”, “the first support directly supports the back surface of the ring gear at the one outermost end in the rotation axis direction of the helical tooth, and the second support directly supports the back surface of the ring gear at the another end opposite the one outermost end in the rotation direction of the helical tooth” and “the first support and the second support are formed integrally with one of the differential case and the ring gear; and -4-Application No. 16/080,774ends of the first support and the second support on a side opposite to the one of the differential case and the ring gear and portions of the other of the ring gear and the differential case facing the ends are joined to each other”.
The closest prior art of Klein-Hitpass (US 2016/0229009) discloses a ring gear “the first support and the second support are formed integrally with one of the differential case and the ring gear; and-4-Application No. 16/080,774 ends of the first support and the second support on a side opposite to the one of the differential case and the ring gear and portions of the other of the ring gear and the differential case facing the ends are joined to each other”, and there is no motivation to make the first (35) and second (34) supports integrally formed with one of the ring gear (36) and the differential case (33) absent impermissible hindsight.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to James J. Taylor II whose telephone number is (571)272-4074.  The examiner can normally be reached on M-F, 8:00 am - 4:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ernesto Suarez can be reached on 571-270-5565.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/ERNESTO A SUAREZ/Supervisory Patent Examiner, Art Unit 3659                                                                                                                                                                                                        
JAMES J. TAYLOR II
Examiner
Art Unit 3659



/J.J.T./Examiner, Art Unit 3659